—Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered October 24, 1990, convicting him of murder in the second degree (two counts), and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A joint trial with two juries was properly conducted in this case (see, CPL 200.40 [1] [b], [c]; People v Riccardo B., 73 NY2d 228). The defendant and his accomplice (see, People v Toal, 197 AD2d 650 [decided herewith]) were tried and convicted based upon much of the same evidence, and each had made a confession implicating the other, so that the use of two juries was appropriate (see, People v Riccardo B., supra).
The defendant’s contention that the County Court should have charged the defense of extreme emotional disturbance is meritless (see, e.g., People v White, 164 AD2d 413, affd 79 NY2d 900), as are all of the defendant’s remaining contentions. Bracken, J. P., Lawrence, Eiber and O’Brien, JJ., concur.